Exhibit 10.3

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND NOVATION

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND NOVATION AGREEMENT
(this “Amendment”) is made and entered into this 10th day of July, 2020, by and
among (i) LIVE VENTURES INCORPORATED, a Nevada corporation (“Borrower”), (ii)
MARQUIS AFFILIATED HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), MARQUIS INDUSTRIES, INC., a Georgia corporation, and successor by
merger with A-O Industries, LLC, a Georgia limited liability company, Astro
Carpet Mills, LLC, a Georgia limited liability company, Constellation
Industries, LLC, a Georgia limited liability company, S F Commercial Properties,
LLC, a Georgia limited liability company, and Lonesome Oak Trading Co., Inc., a
Georgia corporation (“Marquis”, and collectively, the “Marquis Parties”), and
(iii)  ISAAC CAPITAL FUND I, LLC, a Georgia limited liability company
(“Lender”).

Recitals:

Lender and the Marquis Parties are parties to the certain Loan and Security
Agreement dated as of July 6, 2015 and that certain Consent, Joinder and First
Amendment to Loan and Security Agreement dated as of January 31, 2020 (as at any
time amended, restated, supplemented or otherwise modified, the “Loan
Agreement”) pursuant to which Lender has made loans and other financial
accommodations to the Marquis Parties.

The parties desire to further amend the Loan Agreement as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby severally acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

1.Definitions.  Capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.

2.Amendments to Loan Agreement.  The Loan Agreement is hereby further amended as
follows:

(a)By replacing all references to “Borrowers” or “Borrower” with Live Ventures
Incorporated, a Nevada corporation.

(b)By deleting the first two Recitals and all related references in the Loan
Agreement.

 

(c)By deleting in their entirety the defined terms “EBITDA”, and “Fixed Charge
Coverage Ratio” and all related references in the Loan Agreement.

 

(d)By deleting in their entirety Section 7., Collateral, and Section 8.,
Collateral Administration, and all related references in the Loan Agreement.

 

(e)By deleting in its entirety Section 10.3, Financial Covenants, and all
related references in the Loan Agreement.

--------------------------------------------------------------------------------

 

3.UCC Financing Statement.  From and after the date hereof, Borrower, on behalf
of the Marquis Parties, agrees to execute and deliver to the Marquis Parties all
instruments, documents, and agreements (including proper financing statements
(Form UCC-3)) and to release all security interests, liens, ownership interests,
and other rights of the Lender on behalf of the Marquis Parties as described in
the Loan Agreement. As of the Effective Date, ICGF hereby authorizes Live
Ventures or its designee to file such proper financing statements (Form UCC-3)
as Live Ventures deems advisable to reflect termination of such security
interests and liens.

4.Release and Novation.  Despite anything to the contrary in the Loan Agreement,
ICGF releases and forever discharges the Marquis Parties from all further
obligations arising under the Loan Agreement, and from all manner of actions,
causes of action, suits, debts, damages, expenses, claims and demands whatsoever
that ICGF has or may have against the Marquis Parties, arising out of or in any
way connected to performance under the Loan Agreement on and after the date
hereof. For avoidance of doubt, nothing herein affects any rights, liabilities,
or obligations of ICGF or the Marquis Parties due to be performed before the
date hereof.  Despite anything to the contrary in the Assigned Contracts, the
Marquis Parties releases and forever discharges ICGF from all further
obligations arising under the Loan Agreement from all manner of actions, causes
of action, suits, debts, damages, expenses, claims and demands whatsoever that
the Marquis Parties have or may have against ICGF arising out of or in any way
connected to performance under the Loan Agreement on and after the date hereof.
For avoidance of doubt, nothing herein affects any rights, liabilities, or
obligations of ICGF or the Marquis Parties due to be performed before the date
hereof.  The parties intend that this Amendment is a novation and that the
Borrower be substituted for the Marquis Parties. ICGF recognizes Borrower as the
Marquis Parties’ successor-in-interest in and to the Loan Agreement. The
Borrower by this Agreement becomes entitled to all right, title and interest of
the Marquis Parties in and to the Loan Agreement in as much as the Borrower is
the substituted party to the Loan Agreement as of and after the date hereof.
ICGF and the Borrower shall be bound by the terms of the Loan Agreement in every
way as if the Borrower is named in the novated Loan Agreement in place of the
Marquis Parties as a party thereto.    

5.Acknowledgments and Stipulations.  The Borrower acknowledges and stipulates
that each of the Loan Documents executed by the Borrower creates legal, valid
and binding obligations of the Borrower that are enforceable against the
Borrower in accordance with the terms thereof; all of the Obligations are owing
and payable without defense, offset or counterclaim (and to the extent there
exists any such defense, offset or counterclaim on the date hereof, the same is
hereby knowingly and voluntarily waived by such Borrower); and on and as of the
date hereof, the unpaid principal amount of the Loan totaled $2,000,000.00.

4.Representations and Warranties.  The Borrower represents and warrants to
Lender, to induce Lender to enter into this Amendment, that no Default or Event
of Default exists on the date hereof; the execution, delivery and performance of
this Amendment has been duly authorized by all requisite corporate action on the
part of the Borrower and this Amendment has been duly executed and delivered by
the Borrower.

2

2

--------------------------------------------------------------------------------

5.Reference to Loan Agreement.  Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
the First Amendment and this Amendment.

6.Breach of Amendment.  This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

7.Effectiveness; Governing Law.  This Amendment shall be effective upon
acceptance by Lender in Atlanta, Georgia (notice of which acceptance is hereby
waived), whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of Georgia.

8.No Novation, etc.  Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect.  This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

9.Successors and Assigns.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

10.Further Assurances.  The Borrower agrees to take such further actions as
Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

11.Miscellaneous.  This Amendment expresses the entire understanding of the
parties with respect to the subject matter hereof and may not be amended except
in a writing signed by the parties.

12.Waiver of Jury Trial.  To the fullest extent permitted by Applicable Law,
each party hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this Amendment.

18. Execution.  This Amendment may be in the form of an Electronic Record and
may be executed using electronic signatures (including facsimile and .pdf) and
shall be considered an original, and shall have the same legal effect, validity
and enforceability as a paper record.  This Amendment may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Amendment.   For
the avoidance of doubt, the authorization under this paragraph may include use
or acceptance by Lender of a manually signed paper Communication which has been
converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention.

 

3

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

ATTEST:

BORROWER:

 

LIVE VENTURES INCORPORATED

 

By:  ___/s/ Virland A. Johnson________________

        Virland A. Johnson, Chief Financial Officer

 

 

ATTEST:

 

 

 

 

___/s/ Tony Isaac____________________

Tony Isaac, Secretary

 

[COMPANY SEAL]

 

MARQUIS PARTIES:

 

MARQUIS AFFILIATED HOLDINGS LLC

 

 

By: __/s/ Jon Isaac_________________________

       Jon Isaac, President and Chief Executive Officer

 

 

ATTEST:

 

 

__/s/ Tim Young_____________________

Tim Young, Secretary

 

[CORPORATE SEAL]

 

MARQUIS INDUSTRIES, INC.

 

 

By: _____/s/ Weston A. Godfrey, Jr.___________

       Weston A. Godfrey, Jr., Chief Executive Officer

 

 

 

[Signatures continued on following page.]

 

 

 

--------------------------------------------------------------------------------

 

LENDER:

ISAAC CAPITAL FUND I, LLC

 

By: ___/s/ Jon Isaac________________________

Name:  Jon Isaac

Title:  Chief Executive Officer

 